         Case 1:12-cr-00423-AJN Document 189 Filed 09/24/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 24, 2020


Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Minh Quang Pham
                      12 Cr. 423 (AJN)

Dear Judge Nathan:

         Pursuant to the Court’s order dated September 17, 2020, the parties jointly propose the
attached Order and suggested next steps. In light of Pham’s motion to vacate his conviction under
18 U.S.C. § 924(c) pursuant to the Supreme Court’s decision in United States v. Davis, 588 U.S.
___, 139 S. Ct. 2319 (2019), the Government moved to vacate Pham’s guilty pleas and convictions,
and to reinstate all of the remaining viable charges of Indictment 12 Cr. 423 (AJN) against Pham
in a letter motion dated August 14, 2020 (the “August 14 Letter”). The Government also notified
the Court and defense counsel of the Government’s intention to file additional charges, based on
evidence obtained after Pham’s guilty plea, related to his plot to perpetrate a suicide bombing at
London’s Heathrow International Airport. On September 11, 2020, Pham filed a letter stating that
he did not object to the Government’s application.

        First, for the reasons set forth in the Government’s August 14 Letter, pursuant to the
express terms of Pham’s plea agreement, 18 U.S.C. § 3296, and the frustration-of-purpose
doctrine, the Court should enter the attached order vacating Pham’s guilty pleas to Counts Two,
Three, and Five; nullifying the plea agreement upon vacating the convictions; and vacating the
Court’s order dismissing Counts One and Four of the Indictment. 1 The Court should also order
Pham remanded pending trial on those charges, as there are no reasonable measures that can ensure
the safety of the community and the appearance of the defendant in court. Pham consents to remand
without prejudice to bring a future bail application. The parties agree that Pham need not be
arraigned on the reinstated charges, and that no appearance is required at this time.



1
 The counts to be reinstated are: conspiring to provide material support to AQAP, in violation of
18 U.S.C. § 2339B (“Count One”); and receiving of military-type training from AQAP, in
violation of 18 U.S.C. § 2339D (“Count Four”).
         Case 1:12-cr-00423-AJN Document 189 Filed 09/24/20 Page 2 of 2

The Honorable Alison J. Nathan, U.S.D.J.
September 24, 2020
Page 2

       Second, the Court should schedule a pretrial conference date, at which time the parties shall
propose a schedule for discovery and pre-trial motion practice. Finally, the Court should exclude
time under the Speedy Trial Act through the date of the pretrial conference, to allow Pham and his
counsel to review any additional discovery and determine whether they plan to file any pretrial
motions. Pham consents to the exclusion of time.

       Finally, as discussed in the August 14 Letter, the Government is proceeding to obtain the
necessary approvals to seek a superseding indictment, adding charges against Pham based on
additional evidence secured following his conviction and sentencing.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney
                                                     Southern District of New York


                                                 By: ________/S/__________________
                                                      Anna M. Skotko / David W. Denton, Jr.
                                                      Assistant United States Attorneys
                                                      (212) 637-1591/2744



Cc: Defense Counsel (via ECF)
